DETAILED ACTION
This is the first office action regarding application 16/455,965 filed June 28, 2019. This is a Non-Final Office Action on the merits, Claims 1-13 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on June 28, 2019 is being considered by the examiner.

Priority
Acknowledgment is made of applicants’ claim for foreign priority based on EP18180826 filed with the European Patent Office on June 29, 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in the drawings should be provided with descriptive text labels..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Regarding claim 1, claim 1, line 6 recites “network system, input data”, this should be changed to read “network system, the input data” to avoid any antecedent basis issues.
Regarding claims 2-6, claims 2-6, line 1 recite  “A method (1) according to claim 1”, this should be changed to “The method according to claim 1”, to avoid any antecedent basis issues.
Regarding claims 3 and 9, claims 3 and 9, lines 2-3 recite, “feedback to the end-to-end trained neural network system validated control commands”, this should be changed to 
Regarding claims 4 and 10, claims 4 and 10 line 2 recite “as raw sensor data”, this should be changes to “as the raw sensor data”, to avoid any antecedent basis issues.
Regarding claims 4 and 10, claims 4 and 10 line 3 recite “from one or more on-board sensors”, this should be changed to “from the one or more on-board sensors”, to avoid any antecedent basis issues.
Regarding claim 5, claim 5 line 2 recites “providing as object-level data”, this should be changed to “providing as the object-level data”, to avoid any antecedent basis issues.
Regarding claims 5 and 11, claims 5 and 11 lines 2-3 recite “the position of surrounding objects”, this should be changed to “a position of surrounding objects”, to avoid any antecedent basis issues.
Regarding claim 6, claim 6 line 2 recites “providing as tactical information”, this should be changed to “providing as the tactical information”, to avoid any antecedent basis issues.
Regarding claims 8-12, claim 8-12 lines 1-2 recite “validated control commands for an autonomous road vehicle”, this should be changed to “validated control commands for the autonomous road vehicle ”, to avoid any antecedent basis issues.
Regarding claim 11, claim 11 lines 3-4 recite “receive as object-level data”, this should be changed to “receive as the object-level data”, to avoid any antecedent basis issues.
Regarding claim 12, claim 12 lines 3-4 recite “receive as tactical information”, this should be changed to “receive as the tactical information”, to avoid any antecedent basis issues.
Regarding claim 7, claim 7 line 1 recites “Arrangement” should be replaced  by –System--
Regarding claims 8-12, claims 8-12 line 1 recites “Arrangement” should be replaced  by –The system--
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a safety module arranged to perform risk assessment", "an end-to-end trained neural network arranged to receive", "the end-to-end trained neural network further being arranged to map input data" in claim 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Regarding claim 7, claim 7 recites the language “the end-to-end trained neural network system further being arranged to map input data”, the specification recites the structure of “CNN learning algorithms may be implemented on massively parallel graphics processing units (GPUs) in order to accelerate learning and inference.”, in paragraph [0034].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Within at least claims 1, 3, 7, and 9, “a safety module”, Paragraph [0016] “a safety module arranged to receive the control commands for the autonomous road vehicle over the pre-set time horizons and perform risk assessment of planned trajectories resulting from the control commands for the autonomous road vehicle over the pre-set time horizons”, Paragraph [0016] “the safety module further being arranged to validate as safe and output validated control commands for the autonomous road vehicle”, Paragraph [0041] “Further in accordance with the proposed method a safety module 9 is subjected 18 to the control commands 10 for the autonomous road vehicle 3 over the pre-set time horizons. Risk assessment 19 of planned trajectories resulting from the control commands 10 for the autonomous road vehicle over the pre-set time horizons is performed by the safety module 9.”. There is not a clear written description or structural aspects described that perform the function “a safety module”.

Regarding claims 2-6 and 8-13, these claims are dependent on claims 1 and 7 respectively and are therefore rejected by virtue of this dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “a safety module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification recites Paragraph [0016] "a safety module arranged to receive the control commands for the autonomous road vehicle over the pre-set time horizons and perform risk assessment of planned trajectories resulting from the control commands for the autonomous road vehicle over the pre-set time horizons, the safety module further being arranged to validate as safe and output validated control commands for the autonomous road vehicle”, however the specification does not disclose how the safety 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

Regarding claims 2-6 and 8-13, these claims are dependent on claims 1 and 7 respectively and are therefore rejected by virtue of this dependency.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, claim 1 is a method claim comprising a method for generating validated control commands. (thus the claims are to an method Step 1: yes)
Under Step 2A - Prong 1:
“mapping, by the end-to-end trained neural network system, input data to control commands … subjecting the control commands … to a safety module arranged to perform risk assessment … validating as safe and outputting from the safety module validated control commands” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “mapping, by the end-to-end trained neural network system, input data to control commands … subjecting the control commands … to a safety module arranged to perform risk assessment … validating as safe and outputting from the safety module validated control commands”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the end-to-end trained neural network and safety module). That is, other than reciting “by the end-to-end neural network” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the end-to-end neural network” language, “mapping, by the end-to-end trained neural network system, input data to control commands … subjecting the control commands … to a safety module arranged to perform risk assessment … validating as safe and outputting from the safety module validated control commands” in the context of this claim encompasses the user manually receiving input information about the environment determining control commands 
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – the end-to-end trained neural network and safety module. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by the end-to-end trained neural network … a safety module” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 1 is not patent eligible. 


Regarding dependent claims 2-6
Under Step 1:
Claims 2-6 are to a method comprising the steps of “providing as feedback to the end-to-end trained neural network system validated control commands” (Claim 3) (thus the claims are to a method, Step 1: yes).
Under Step 2A – Prong 1:
Claims 2-6 depend on claim 1 and recite the limitations of “providing as feedback to the end-to-end trained neural network system validated control commands” (Claim 3), These claims recite an abstract idea which is directed to mental process or further define the mental process outlined in claim 1.
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Under Step 2B:
Step 2B, the claims 2-6 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 2-6 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-6 are not patent eligible.


Regarding claim 7, claim 7 is a system claim comprising an apparatus for generating validated control commands. (thus the claims are to a system Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including “the end-to-end trained neural network system further being arranged to map input data to control commands … a safety module arranged to receive the control commands … perform risk assessment … validate as safe and output validated control commands” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “the end-to-end trained neural network system further being arranged to map input data to control commands … a safety module arranged to receive the control commands … perform risk assessment … validate as safe and output validated control commands”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the end-to-end trained neural network and safety module). That is, other than reciting “an end-to-end trained neural network system arranged to” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “end-to-end neural network” language, “the end-to-end trained neural network system further being arranged to map input data to control commands … a safety module arranged to receive the control commands … perform risk assessment … validate as safe and output validated control commands” in the context of this claim encompasses the user manually receiving input information about the environment determining control commands with that input data and determining if the control commands are safe and directing the autonomous vehicle to perform the commands. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – the end-to-end trained neural network and safety module. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by the end-to-end trained neural network … a safety module” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception 


Regarding dependent claims 8-13
Under Step 1:
Claims 8-13 are to  system for generating validated control commands comprising  “further is arranged to feedback to the end-to-end trained neural network system validated control commands” (Claim 9) (thus the claims are to an method, Step 1: yes).
Under Step 2A – Prong 1:
Claims 8-13 depend on claim 1 and recite the limitations of “further is arranged to feedback to the end-to-end trained neural network system validated control commands” (Claim 9), These claims recite an abstract idea which is directed to mental process or further define the mental process outlined in claim 7.
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Under Step 2B:
Step 2B, the claims 8-13 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 8-13 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berntrop (US-20180120843) in view of Englard (US-20190113918).

Regarding claim 1, Berntrop teaches a method for generating control commands for an autonomous road vehicle comprising
providing as input data to an end-to-end trained neural network system raw sensor data (Paragraph [0005], "It is an object of some embodiments to provide a system and a method for controlling motion of the vehicle using a neural network. Those embodiments are based on recognition that the neural network can be trained in advance, e.g., offline, and reused for online control of the motion of the vehicle.") (Figure 1D, item 120, here the system is outputting sensor data into the path planning system which comprises the trained neural network)
from on board sensors of the autonomous road vehicle (Paragraph [0038], "One source of information for understanding the surroundings is raw input data from on-vehicle perception sensors, such as a camera, a stereo camera, a LIDAR, an ultrasound sensor, and radar.")
as well as object-level data (Paragraph [0038], "Using the input data, objects can be recognized and detected.")
and tactical information data (here the specification defines tactical information data as "In yet an additional embodiment the method further comprises providing as tactical information data at least one of: electronic horizon (map) information, comprising current traffic rules and road geometry, and high-level navigation information.") (Paragraph [0039], "The input data can include derivatives of image frames, LIDAR data, global positioning information (GPS), or sensor data from other sensors, such as inertial sensors, or as combinations of the said input data.") (Paragraph [0061], "The set of waypoints, that is, the intermediate desired destinations of the vehicle, are given from, for example, a car-navigation system, and can be used to train the neural network to handle different scenarios.", here the system is using data such as GPS information which is interpreted as including map information in addition to a set of waypoints which are interpreted as being high-level navigation information)
mapping, by the end-to-end trained neural network system, input data to control commands for the autonomous vehicle over pre-set time horizons (Figure 1E, item 185 and 172) (Figure 6, items 620 and 621 show the iteration of the desired trajectory over a time interval) (Paragraph [0039], "Accordingly, some embodiments are based on realization that a future, smooth path of the vehicle that avoids obstacles, can be achieved by mapping a sequence of input data, such as a sequence of images, into a predicted path of the vehicle") (Paragraph [0044 &0046], "The neural network stored in the memory 140 is trained to map time-series signals 131 to future predicted trajectories of the vehicle.", here the system is mapping the input data to a predicted path of the vehicle in the form of time-series signals using the neural network these time series signals can be seen to take place over a series of pre-set horizons)
However, while Berntrop teaches applying safety standards to trajectories, it does not explicitly teach subjecting the control commands for the autonomous road vehicles over the 
Englard teaches a system and method for controlling an autonomous vehicle based on independent driving decisions including
subjecting the control commands for the autonomous road vehicle over the preset time horizons to a safety module arranged to perform risk assessment of planned trajectories resulting from the control commands for the autonomous road vehicle over the preset time horizons (Paragraph [0062], “In some embodiments, any of the candidate decisions 106 that do not satisfy the current restrictions (e.g., allowed and/or disallowed maneuvers or operational parameters) indicated by the safety watchdog 112 are discarded, and/or the output of the decision arbiter 108 is forced to satisfy the current restrictions by other suitable means.”, here the system is sending the control commands which take place over a pre-set future time in the form of a planned trajectory to a safety module/safety watchdog which is performing an assessment of the control commands which take place over a pre-set future time in the form of a planned trajectory to determine if they satisfy safety requirements)
validating as safe (Paragraph [0185], “Moreover, a safety module/watchdog (e.g., the safety watchdog 112 of any of FIGS. 1-3) may be used as a check on the results. For example, block 904 may include generating a “provisional” decision based on the candidate decisions, and then comparing the provisional decision to one or more “safety signals” generated by the watchdog (e.g., signals indicating allowable or disallowed maneuvers and/or operational parameters)”, here the safety watchdog is sending a safety signal indicating an allowable/safe operating parameter)
and outputting from the safety module validated control commands for the autonomous road vehicle (Figure 3, items 106, 110, 112, here the system is generating candidate decisions processing those decisions through the safety watchdog and then outputting approved decisions as control signals)
Berntrop and Englard are analogous art as they are both generally related to controlling autonomous vehicles using neural network systems.
It would have been obvious to one of ordinary skill in the art before the filing data of the instant application to include subjecting the control commands to a safety module arranged to perform risk assessment of planned trajectories, validating them as safe and outputting validated control commands for the autonomous vehicle of Englard in the method for generating control commands for an autonomous road vehicle of Berntrop in order to improve the safety of the system by ensuring that the vehicle will not be commanded to perform overly dangerous maneuvers (Englard, Paragraph [0062], “The safety watchdog 112 acts as a check on the SDCAs 104 and/or the decision arbiter 108, and may provide a higher degree of confidence that the autonomous vehicle will not be commanded to perform maneuvers that are particularly dangerous in view of the present circumstances.”).

Regarding claim 2, the combination of Berntrop and Englard teach the system as discussed above in claim 1, Berntrop further teaches
"Furthermore, the structure of the recurrent neural network ensures that the future trajectory can be learned by observing the past trajectory.", here the neural network includes a learning capability to learn from past trajectories).

Regarding claim 3, the combination of Berntrop and Englard teach the system as discussed above in claim 1, Berntrop further teaches
wherein it further comprises providing as a feedback to the end-to-end neural network system validated control commands for the autonomous road vehicle validated as safe by the safety module (Figure 1D, item 261, showing the control commands being fed back into the path-planning system) (Paragraph [0073], "The time-series signals are sent to the encoder network for computing the information indicative of the constraints on the motion of the vehicle. The information is then passed to the decoder network for generating an output trajectory matching the desired one. The mismatching between the generated trajectory and the desired trajectory provides a supervised signal for updating the neural network weights.", here the limitation is the feeding back of a trajectory to a neural network as discussed above the combination of Berntrop and Englard teach the validating the trajectories as explained in claim 1 and here the system is analyzing a difference between a generated trajectory and a the desired trajectory by passing the control commands back to the neural network to further train the system).

Regarding claim 4, the combination of Berntrop and Englard teach the system as discussed above in claim 1, Berntrop further teaches
wherein it further comprises providing as raw sensor data at least one of image data (Paragraph [0042], "The vehicle 100 includes at least one sensor 120 that senses the environment in vicinity of the vehicle. The sensor could be of several types. For example, the sensor can be a video camera that gives sequence of camera images of the environment")
speed and acceleration data (Paragraph [0043], "Additionally, or alternatively, the camera and GPS can be combined with an accelerometer, which combined with the two sensors can give velocity and acceleration information associated with the image sequence.")
from one or more on-board sensors of the autonomous road vehicle (Paragraph [0042], "The vehicle 100 includes at least one sensor 120 that senses the environment in vicinity of the vehicle.").

Regarding claim 5, the combination of Berntrop and Englard teach the system as discussed above in claim 1, Berntrop further teaches
wherein it further comprises providing as object level data at least one of the position of surrounding objects lane markings and road conditions (Paragraph [0039], "For example, in a case where a passenger car travels on a road with a slow preceding vehicle, by analyzing a sequence of image frames from at least one camera, which is mounted on the vehicle, some embodiments of the invention determine a vehicle path that avoids objects determined from the image to reside in the scene", here the system is generating object level data in the form of 

Regarding claim 6, the combination of Berntrop and Englard teach the system as discussed above in claim 1, Berntrop further teaches
wherein it further comprises providing as tactical information data at least one of: electronic horizon (map) information, comprising current traffic rules and road geometry and high level navigation information (Paragraph [0061], "The set of waypoints, that is, the intermediate desired destinations of the vehicle, are given from, for example, a car-navigation system, and can be used to train the neural network to handle different scenarios.", here the system using waypoints which is interpreted to be high level navigation information).

Regarding claim 7, Berntrop teaches an arrangement for generating control commands for an autonomous vehicle including
an end-to-end trained neural network system arranged to receive as input of raw sensor data (Paragraph [0005], "It is an object of some embodiments to provide a system and a method for controlling motion of the vehicle using a neural network. Those embodiments are based on recognition that the neural network can be trained in advance, e.g., offline, and reused for online control of the motion of the vehicle.") (Figure 1D, item 120, here the system is outputting sensor data into the path planning system which comprises the trained neural network)
"One source of information for understanding the surroundings is raw input data from on-vehicle perception sensors, such as a camera, a stereo camera, a LIDAR, an ultrasound sensor, and radar.")
as well as object-level data (Paragraph [0038], "Using the input data, objects can be recognized and detected.")
and tactical information data (here the specification defines tactical information data as "In yet an additional embodiment the method further comprises providing as tactical information data at least one of: electronic horizon (map) information, comprising current traffic rules and road geometry, and high-level navigation information.") (Paragraph [0039], "The input data can include derivatives of image frames, LIDAR data, global positioning information (GPS), or sensor data from other sensors, such as inertial sensors, or as combinations of the said input data.") (Paragraph [0061], "The set of waypoints, that is, the intermediate desired destinations of the vehicle, are given from, for example, a car-navigation system, and can be used to train the neural network to handle different scenarios.", here the system is using data such as GPS information which is interpreted as including map information in addition to a set of waypoints which are interpreted as being high-level navigation information)
the end-to-end trained neural network system further being arranged to map input data to control commands for the autonomous vehicle over pre-set horizons (Figure 1E, item 185 and 172) (Figure 6, items 620 and 621 show the iteration of the desired trajectory over a time interval) (Paragraph [0039], "Accordingly, some embodiments are based on realization that a future, smooth path of the vehicle that avoids obstacles, can be achieved by mapping a sequence of input data, such as a sequence of images, into a predicted path of the vehicle") (Paragraph [0044 &0046], "The neural network stored in the memory 140 is trained to map time-series signals 131 to future predicted trajectories of the vehicle.", here the system is mapping the input data to a predicted path of the vehicle in the form of time-series signals using the neural network these time series signals can be seen to take place over a series of pre-set horizons)
However, while Berntrop teaches applying safety standards to trajectories, it does not explicitly teach subjecting the control commands to a safety module arranged to perform risk assessment of planned trajectories, validating them as safe and outputting validated control commands for the autonomous vehicle.
Englard teaches a system and method for controlling an autonomous vehicle based on independent driving decisions including
subjecting the control commands for the autonomous road vehicle over the preset time horizons to a safety module arranged to perform risk assessment of planned trajectories resulting from the control commands for the autonomous road vehicle over the preset time horizons (Paragraph [0062], “In some embodiments, any of the candidate decisions 106 that do not satisfy the current restrictions (e.g., allowed and/or disallowed maneuvers or operational parameters) indicated by the safety watchdog 112 are discarded, and/or the output of the decision arbiter 108 is forced to satisfy the current restrictions by other suitable means.”, here the system is sending the control commands to a safety module/safety watchdog which is performing an assessment of the control commands and planned trajectories to determine if they satisfy safety requirements)
“Moreover, a safety module/watchdog (e.g., the safety watchdog 112 of any of FIGS. 1-3) may be used as a check on the results. For example, block 904 may include generating a “provisional” decision based on the candidate decisions, and then comparing the provisional decision to one or more “safety signals” generated by the watchdog (e.g., signals indicating allowable or disallowed maneuvers and/or operational parameters)”, here the safety watchdog is sending a safety signal indicating an allowable/safe operating parameter)
and outputting from the safety module validated control commands for the autonomous road vehicle (Figure 3, items 106, 110, 112, here the system is generating candidate decisions processing those decisions through the safety watchdog and then outputting approved decisions as control signals)
Berntrop and Englard are analogous art as they are both generally related to controlling autonomous vehicles using neural network systems.
It would have been obvious to one of ordinary skill in the art before the filing data of the instant application to include subjecting the control commands to a safety module arranged to perform risk assessment of planned trajectories, validating them as safe and outputting validated control commands for the autonomous vehicle of Englard in the method for generating control commands for an autonomous road vehicle of Berntrop in order to improve the safety of the system by ensuring that the vehicle will not be commanded to perform overly dangerous maneuvers (Englard, Paragraph [0062], “The safety watchdog 112 acts as a check on the SDCAs 104 and/or the decision arbiter 108, and may provide a higher degree of confidence that the autonomous vehicle will not be commanded to perform maneuvers that are particularly dangerous in view of the present circumstances.”).

Regarding claim 8, claim 8 is similar in scope to claim 2 and is therefore rejected under similar rationale.

Regarding claim 9, claim 9 is similar in scope to claim 3 and is therefore rejected under similar rationale.

Regarding claim 10, claim 10 is similar in scope to claim 4 and is therefore rejected under similar rationale.

Regarding claim 11, claim 11 is similar in scope to claim 5 and is therefore rejected under similar rationale.

Regarding claim 12, claim 12 is similar in scope to claim 6 and is therefore rejected under similar rationale.

Regarding claim 13, the combination of Berntrop and Englard teach the system as discussed above in claim 7, Berntrop further teaches
an autonomous road vehicle characterized in that it comprises an arrangement for generating validated control commands (Paragraph [0001], “The present invention relates generally to controlling vehicles, and more particularly to controlling an autonomous or a semi-autonomous vehicle using neural network.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662         


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662